Citation Nr: 0113286	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to financial assistance in purchasing an 
automobile or other conveyance.

2.  Entitlement to adaptive equipment for an automobile.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to July 
1945, and from December 1949 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied "entitlement to an 
automobile and adaptive equipment or adaptive equipment 
only."  However, the criteria for obtaining financial 
assistance in obtaining an autombile differ from the criteria 
for entitlement to adaptive equipment, and, hence, the claim 
has been divided into two separate issues.


REMAND

On November 9, 2000, subsequent to all action in this case, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In the present case, the veteran contends that his multiple 
service-connected disabilities entitle him to financial 
assistance from VA in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment.  In 
support of his claim, he has submitted the requisite VA Form 
21-4502, as well as at least one handwritten statement, 
essentially asserting that he has lost the use of his left 
leg, as well as most of the use of his other leg and both 
upper extremities.  

A review of the file reveals that the veteran is currently 
service-connected for the following disabilities:  residuals 
of a right cerebrovascular accident (CVA), with hypertension, 
renal disease, and arteriosclerosis, rated as 100 percent 
disabling; arthritis of multiple joints, rated as 40 percent 
disabling; residuals of a left hip replacement, rated as 30 
percent disabling; diabetes mellitus, with status post 
resection on an insulinoma and pancreatitis, rated as 10 
percent disabling; residuals of a right wrist injury, with 
ankylosis, rated as 10 percent disabling; liver disease, with 
fatty metamorphosis, rated as 10 percent disabling; and 
residuals of a right tibia fracture, high frequency hearing 
loss, hemorrhoids, and residuals of a bilateral hernia 
repair, all rated as noncompensable.  He is also the 
recipient of special monthly compensation on account the need 
for the aid and attendance of another person, and for 
additional service-connected disabilities rated 50 percent 
disabling.  

In order to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance or adaptive 
equipment for an automobile, certain criteria must be met. 
Specifically, in order to establish entitlement to financial 
assistance in purchasing an automobile or other conveyance, 
the veteran must have a service-connected disability which 
includes one of the following: loss or permanent loss of use 
of one or both feet; or loss or permanent loss of use of one 
or both hands; or permanent impairment of vision of both eyes 
to the required specified degree. 38 U.S.C.A. §§ 3901, 3902 
(West 1991); 38 C.F.R. § 3.808 (2000). In the event that the 
veteran does not meet the criteria for financial assistance 
in purchasing an automobile or other conveyance, if he has 
ankylosis of one or both knees or one or both hips due to 
service-connected disability, entitlement to adaptive 
equipment eligibility only is established. 38 U.S.C.A. § 
3902(b)(2) (West 1991); 38 C.F.R. § 3.808(b)(iv) (2000).

Loss of use of the hand and foot is defined by regulation in 
38 C.F.R. §§ 3.350(a)(2) and 4.63 (2000).  The examination 
afforded the veteran in August 1998 did not address all of 
the pertinent factors, and, in view of the veteran's 
contentions that he has loss of use of the left hand and left 
foot, he must be afforded an examination which is 
specifically tailored to the requirements for the benefits 
sought on appeal under the existing laws and regulations.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1. The veteran should be accorded a 
neurological examination to determine 
whether he has loss of use of the left 
hand or foot, due to service-connected 
disability.  The claims file, to include a 
copy of this remand, must be available to 
the examiner for review in conjunction 
with the examination.  The examination 
should include the following:  (1) the 
extent, if any, to which the veteran's 
cerebrovascular accident residual left 
hemiparesis, or other service-connected 
disability, limits the acts of balance and 
propulsion; specifically, whether the 
remaining function of the left foot would 
be equally well-served by amputation and 
prosthesis; (2) whether there is complete 
paralysis of the sciatic or common 
perineal (external popliteal) nerve such 
as to cause complete foot drop; and (3) 
the actual remaining function in the left 
hand, to include grasping and 
manipulation.  All clinical findings 
should be reported in detail, and the 
examiner should prepare an opinion 
addressing whether the residuals of 
cerebrovascular accident left hemiparesis, 
or other service-connected disability, are 
of such severity that the remaining 
function of the left foot or hand would be 
equally well-served by amputation and 
prosthesis.  The complete rationale for 
all conclusions reached should be 
provided.  

2.  The veteran should be afforded an 
orthopedic examination to determine 
whether he has ankylosis of one or both 
knees or hips due to service-connected 
cerebrovascular accident residual left 
hemiparesis, arthritis of multiple joints 
or residuals of a left hip replacement.  
If ankylosis of any hip or knee joint is 
the degree of flexion or extension at 
which such joint is ankylosed should be 
specified.  The claims file, to include a 
copy of this remand, must be available to 
the examiner for review in conjunction 
with the examination.  All findings should 
be reported in detail, and the complete 
rationale for all conclusions reached 
should be provided.  

3.  The RO must review the claims file and 
ensure that any other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  When 
completed, the RO should readjudicate the 
veteran's claims of entitlement to 
financial assistance in purchasing an 
automobile or other conveyance, and 
entitlement to adaptive equipment for an 
automobile.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




